Citation Nr: 1123392	
Decision Date: 06/20/11    Archive Date: 06/28/11

DOCKET NO.  09-19 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back condition.

2.  Entitlement to service connection for left eye smoke damage.

3.  Entitlement to service connection for scratchy voice, also claimed as sore throat, due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. dR. Dale



INTRODUCTION

The Veteran had active military service from August 1951 to August 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his substantive appeal (VA Form 9) dated in April 2009 the Veteran indicated that he wanted a hearing before a member of the Board.  The Veteran was notified of his video hearing before a member of the Board in a letter dated in July 2010.  In a subsequent correspondence dated in October 2010 the Veteran's representative indicated that the Veteran requested his hearing be rescheduled as he was unable to attend the original September 2010 date.  The record contains no evidence that a video hearing was ever rescheduled.  See 38 C.F.R. §§ 19.76, 20.703, 20.704(b).  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC for the following action:

The RO must schedule the Veteran for a Board Video Hearing and provide adequate notice to the Veteran and his representative of said in accordance with 38 C.F.R. § 19.76.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



